Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Notched Display Panel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 2018/0090061.
Regarding claim 1, Kim teaches a display panel having an active area that is odd-shaped and a peripheral area (a display device includes pixel regions PXA2 and PXA3, and peripheral region PPA2, PPA3, see ¶44-¶49, and see also Fig. 1)
the display panel comprising a substrate (a substrate SUB, ¶45); 
a plurality of pixel units (pixels PXL, PXL2, PXL3, ¶44) disposed on the substrate and in the active area; 
(scan lines S11 to S1n, S21 and S22 and S31 and S32, ¶89, Fig 2) disposed on the substrate, each of the gate lines coupled to one or more of the pixel units (each of the scan lines S11 to S1n, S21 and S22, and S31 and S32 connected to each of the pixels PXL, PXL2, and PXL3, see ¶89 and Fig 2);
the number of pixel units coupled to a first gate line of the gate lines is smaller than the number of pixel units coupled to a second gate line of the gate lines (The second pixels PXL2 are located in a second pixel region PXA2. The second pixels PXL2 are connected to the second scan lines S21 and S22; The third pixels PXL3 are located in a third pixel region PXA3 defined by the third scan lines S31 and S32. See ¶91, ¶93. The second region A2 may have a smaller area than the first region A1. The second region A2 may include a second pixel region PXA2 in which an image is displayed and a second peripheral region PPA2 surrounding at least a portion of the second pixel region PXA2. See ¶52. The third region A3 may have a smaller area than the first region A1. For example, the third region A3 may have the same area as the second region A2. The third region A3 may include a third pixel region PXA3 in which an image is displayed and a third peripheral region PPA3 surrounding at least a portion of the third pixel region PXA3. See ¶55); and 
at least one dummy thin film transistor disposed on the substrate and coupled to the first gate line (The first dummy gate electrode DGE1 may be connected to a third dummy drain electrode DDE3 of the third dummy transistor DT3 and a fourth dummy drain electrode DDE4 of the fourth dummy transistor DT4. See ¶208).
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  


wherein the active area has a first subarea and a second subarea that are opposite to each other, a gap is between the first subarea and the second subarea, and the at least one dummy thin film transistor is disposed in the gap, and the at least one dummy thin film transistor is disposed in the gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: February 16, 2021